 HEADSKI COMPANY,INC.217Head Ski Company;Inc.andTeamsters Local UnionNo. 311,affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America.Case 5-RC-7550July 23, 1971DECISION AND CERTIFICATION OFREPRESENTATIVEBY MEMBERSFANNING, BROWN, AND JENKINSPursuant to a Stipulation for Certification UponConsent Election executed by the parties on February17, 1971, an election by secret ballot was conductedon April 2, 1971, under the direction and supervisionof the Regional Director for Region 5, among theemployees in the unit described below. At theconclusion of the balloting, the parties were furnisheda tally of ballots, which showed that of approximately341 eligible voters, 332 ballots were cast, of which 169were for, and 161 were against, the, Petitioner, and 2ballots were challenged. The challenged ballots wereinsufficient in number to affect the results of theelection. Thereafter, the Employer filed timely objec-tions to conduct, affecting the results of the election.In accordance with the Board's Rules and Regula-tions, Series 8, as amended, the Regional Directorconducted an investigation of the objections and, onJune 2, 1971, issued his Report on Objections, inwhich he recommended that Objections 1, 2, 3, and 5be overruled and that a hearing be held with respect toObjection 4. Thereafter, the Petitioner filed excep-tions to the Regional Director's recommendation withrespect to Objection 4 and a brief in support thereof.The Employer filed a Memorandum in Support of theRegional Director's Recommendations on Hearing.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act.2.The Petitioner is a labor organization whichclaims to represent certain employees of the Employ-er.3.A question affecting commerce exists concern-ing the representation of employees of the EmployeriBy letter of July 7, 1971, addressed to Board Chairman Miller, theEmployer also requested a hearing to determine whether the Unionengaged insuch misconduct following the election as to requireremedial orpunitiveaction against it. The Petitioner, by letter to Chairman Millerdated July 8, 1971, opposed the Employer's request. Copies of theforegoing communicationswere sent to all parties and have beenconsidered by theBoard.The Employer's request is herebydenied as itraises issueswhich can more appropriately be resolvedin anunfair laborwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4.In accordance with the stipulation of theparties,we find that the following, employees consti-tute a unit appropriate for the purpose of bargainingcollectively within the meaning of Section 9(b) of theAct:All production and maintenance employees in-cluding shipping and receiving employees, jani-tors, inspectors, leadmen, engineering-technicians,service department employees, -plant clerical em-ployees, ski mechanics and print shop employeesemployed at the Employer's plant in Timonium,Maryland; but excludingsalesmen,office clericalemployees, service department clerical employees,draftsmen, professional employees, guards andsupervisors as defined in the Act.5.The Board has considered the Regional, Direc-tor's Report on Objections, the Petitioner's exceptionsand brief,, the Employer's memorandum, and theentire record in this case. For-the reasons discussedbelow,we disagree with the Regional Director'srecommendation that a hearing is needed to resolveObjection 4.2The Employer's Objection 4 alleges that-Petitionerinterfered with the election by threatening, coercing,and intimidating employees into voting for the Union.In support of this objection, the Employer producedtwo employee witnesses who testified that they werethreatened by fellow employee Ed Fishpaw withphysical harm and property damage if, after theUnion won the election and if it thereafter called astrike, they crossed the picket line.The tenor of Fishpaw's comments is not disputed.However, no evidence was offered to show thatFishpaw was an agent of the Petitioner and theEmployer does not so contend. Rather, the Employertakes the position that Fishpaw's status is irrelevantsince his conduct, particularly when viewed in light ofpostelection events, created an atmosphere of fearand confusion among the employees which destroyedthe "laboratory conditions" required for conductingBoard elections. In addition, the Employer arguesthat, following the election (in the course of a strikewhich began on May 18,1971), the Petitioner in effectcondoned and adopted Fishpaw's preelection con-duct by engaging in the type of violence whichFishpaw had threatened.The Regional Director found that the evidence,practiceproceeding.2In the absenceof exceptionsthereto, weadoptpro formathe RegionalDirector'srecommendationsthat Employer'sObjections1,2, and 3 beoverruled.The Employer's exception to the Regional Director's findingsand recommendationswith respect to Objection5 raises no substantial ormaterial issuesof factor law which would warrant reversal of the RegionalDirector's findings and recommendation or require a hearing.192 NLRB No. 57 218DECISIONSOF NATIONALLABOR RELATIONS BOARD"including alleged post-election conduct similar oridentical to the alleged preelection threats," required ahearing to determine whether an atmosphere of fearso permeated the period before the election as to haveeffectively destroyed the conditions required by theBoard for a free and uncoerced election. We disagreethat a hearing is required here.It is axiomatic that the Board, in consideringobjections to an election, looks only to evidence ofconduct which occurred between the time the petitionis filed and the election is held.3 Accordingly, there isno basis here for considering evidence of allegedmisconduct which occurred some 6 weeks or moreafter,the election to determine whether the preelectionatmosphere was fraught with fear-and coercion. Thoseincidents could have no impact on the votes cast bythe employees and cannot show an effect on theelection atmosphere. Considering only the allegedpreelectionmisconduct, therefore, the Employer'sevidence, even if fully credited, would establish thatone rank-and-file employee threatened' two of hisfellow employees with physical harm and/or propertydamage in a hypothetical situation, i.e., if, after theUnion won the election, it called a strike and theemployees crossed the picket line. These threats,therefore, even though made in the presence of otheremployees, were the acts of a single employee; they3Goodyear Tire and Rubber Company,138 NLRB 453.4The Great Atlantic and Pacific Tea Company, Inc.,177 NLRB No. 126.were not made by a union agent; and they wereunrelated to how the employees voted in the election.4In view, of these circumstances, we find that theEmployer's objection based on alleged preelectionthreats is without merit and no useful purpose wouldbe served by holding a hearing thereon. Accordingly,we shall issue the appropriate certification.As the Petitioner has received a majority of theballots cast in the election, we shall certify thePetitioner as the collective-bargaining representativein the unit found appropriate, above.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that Teamsters Local UnionNo. 311, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof, America, has been designated and selected by amajority of the employees at the Employer's Timoni-um, Maryland, plant in the unit found appropriate, astheir representative for the purpose of collectivebargaining, and that, pursuant to Section 9(a) of theAct, the said organization is the exclusive representa-tiveof all such employees for the purposes ofcollective bargaining with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment.